Opinion issued September 18, 2003











In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-02-01071-CR
____________

SARAH CHAPA, Appellant

V.

THE STATE OF TEXAS, Appellee



On Appeal from the 339th District Court
Harris County, Texas
Trial Court Cause No. 895124 



MEMORANDUM  OPINION
	Appellant, Sarah Chapa, pleaded guilty to theft in an aggregated amount of
over two hundred thousand dollars, and the trial court assessed punishment at
confinement for 18 years.  We affirm.
	Appellant's court-appointed counsel filed a brief concluding that the appeal
is wholly frivolous and without merit.  The brief meets the requirements of Anders
v. California, 386 U.S. 738, 744, 87 S. Ct. 1396, 1400 (1967), by presenting a
professional evaluation of the record and demonstrating why there are no arguable
grounds of error to be advanced.  See High v. State, 573 S.W.2d 807, 811 (Tex. Crim.
App. 1978); Moore v. State, 845 S.W.2d 352, 353 (Tex. App.--Houston [1st Dist.]
1992, pet. ref'd).
	The brief states that a copy was delivered to appellant, whom counsel
advised by letter of her right to examine the appellate record and file a pro se brief. 
See Stafford v. State, 813 S.W.2d 503, 510 (Tex. Crim. App. 1991).  More than 30
days have passed, and appellant has not filed a pro se brief.  We have carefully
reviewed the record and counsel's brief.  We find no reversible error in the record,
and agree that the appeal is wholly frivolous.
	We affirm the judgment of the trial court. (1)
 PER CURIAM

Panel consists of Justices Hedges, Nuchia, and Higley.
Do not publish.  Tex. R. App. P. 47.2(b).
1.    	Counsel has a duty to inform appellant of the result of this appeal and also to
inform appellant that she may, on her own, pursue discretionary review in the
Texas Court of Criminal Appeals.  See Ex parte Wilson, 956 S.W.2d 25, 27
(Tex. Crim. App. 1997).